By JUDGE DONALD H. KENT
This matter is before the Court upon the Defendants’ Motion in Limine to exclude several categories of evidence at trial.
The Court, having considered the arguments of counsel, finds that evidence of the option to syndicate, the "market value" of the Prince Fairfax Plaza Apartments, the oral brokerage agreement, and the transmittal letter is relevant and admissible. Accordingly, the Court denies Defendants’ Motion to exclude evidence of the above items.
The Court also finds that expert testimony regarding the standards and practices of the real estate industry is admissible. However, expert testimony on whether or not the changes to the terms of the Dwoskin offer were material, and whether or not a broker was the procuring cause of the sale of property is inadmissible, as these are matters within the competence of the jury.